Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 16/667,053  filed on October 29, 2019. 
Claims 1-13 are pending;
Claims 1-13 are rejected.
Priority
Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to European application NO. EP18203385.2 filed on October 30, 2018 has been acknowledged.
A certified copy of the European application submitted under 35 U.S.C. 119(a)-(d) has been received on March 27, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 29, 2019, March 27, 2020 and March 18, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Fig. 1 does not contain any texts that would meaningfully convey to one of ordinary skill in the art what Applicant intended to illustrate in this drawing.  It is recommended that Applicant include textual information in the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “The method as claimed in claim 1, further comprising, after step a., filtering …”.  It is unclear what “step a” refers to.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-13 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Dasgupta et al. (U.S. 2018/0189055).
Regarding claim 1, Dasgupta disclosed a method for determining at least one indication of at least one change, the method comprising: 
receiving at least one input data record having the at least one change and associated data (Dasgupta, [0006], “The data processor analyses the plurality of impact records datasets to determine at least one nature of change to the at least one functional component. A text corpus is generated based on the at least one change from the historical record. The text corpus generated is received by the change classifier to classify at least one description based on the at least one nature of change”); and
determining the at least one indication of the at least one change by applying a learning-based approach to the at least one received input data record (Dasgupta, [0006], “An impact matrix is generated by the data processor based on the plurality of build specific datasets. A probability engine generates an output matrix based on the impact matrix and a dynamic impact analyzer predicts a potential impact to the at least one test case based on the at least one of the impact matrix and output matrix”; Dasgupta further disclosed in [0033] that the document classification algorithm, i.e. a data processor, comprises one or more of machine learning, … natural language processing, …neural networks,…).
Regarding claim 2, Dasgupta disclosed the method as claimed in claim 1.
Dasgupta further disclosed
wherein the change is an extension, a restriction or another change to a hardware unit or software (Dasgupta, [0002], “Such a change may be in the form of addition, removal or modification of the software artifacts”).
Regarding claim 4, Dasgupta disclosed the method as claimed in claim 1.
Dasgupta further disclosed
wherein the associated data have a description of the at least one change and/or of the further background relating to the at least one change in a natural language (Dasgupta, Abstract, [0006, 0022], “generating a text corpus 416 related to the changes and classifying the descriptions associated with the changes based on the nature of change”).
Regarding claim 5, Dasgupta disclosed the method as claimed in claim 1.
Dasgupta further disclosed
wherein the learning-based approach is selected from the group consisting of a neural network, reinforcement learning or another machine learning algorithm (Dasgupta, [0033], “The document classification algorithm comprising one or more of maximum entropy, machine learning, natural language processing, Naive Bayes classifier, neural networks, decision tree, Latent semantic indexing, Support vector machines (SVM), Artificial neural network, K-nearest neighbor algorithms, Concept Mining and Multiple-instance learning”).
Regarding claim 6, Dasgupta disclosed the method as claimed in claim 5.
Dasgupta further disclosed
wherein the neural network is a trained neural network (Dasgupta, [0006], “An impact matrix is generated by the data processor based on the plurality of build specific datasets. A probability engine generates an output matrix based on the impact matrix and a dynamic impact analyzer predicts a potential impact to the at least one test case based on the at least one of the impact matrix and output matrix”; here the impact matrix could be understood as a trained neural network).
Regarding claim 7, Dasgupta disclosed the method as claimed in claim 1.
Dasgupta further disclosed
after step a., filtering the input data record at least partially on a basis of at least one filter criterion (Dasgupta, [0030] disclosed that “The change list 412 may be extracted from the Impact analysis mart 212 by a corpus generator 414”; said extraction of change list is equivalent to filtering the data based on a filter criterion).
Regarding claim 8, Dasgupta disclosed the method as claimed in claim 1.
Dasgupta further disclosed
 determining a result value for the at least one indication of the at least one change, wherein the result value is a probability value (Dasgupta, Abstract, [0006], “ predicting a potential impact to the at least one test case based on the at least one of a probability of change or a probability of failure.”).
Regarding claim 9, Dasgupta disclosed the method as claimed in claim 8.
Dasgupta further disclosed
approving the at least one change on the basis of the determined result value (Dasgupta, [0024], “ If the changes are successful then the functional components goes in to production”); wherein: there is approval if the result value exceeds a predetermined threshold value (Dasgupta, [0050-0052]); 
implementing the at least one change in the case of approval (Dasgupta, [0024], “ If the changes are successful then the functional components goes in to production.” A successful change in Dasgupta is equivalent to “case of approval” in the instant claim); 
and/or initiating another measure in the case of approval or if the at least one change is rejected (Dasgupta, [0024], “if the test case fails, then developer again changes the functional components or the test cases”).
Regarding claim 10, Dasgupta disclosed the method as claimed in claim 9.
Dasgupta did not explicitly disclose
wherein the other measure is a method step selected from the group consisting of outputting and/or transmitting a message to a unit, wherein the message comprises the at least one indication, the result value, the at least one change, the associated data, other data from the input and/or output data records; implementing at least one further change, wherein the further change has already been approved.
However, Dasgupta disclosed in [0024] that “After changing the functional components, if the test case fails, then developer again changes the functional components or the test cases”, which implies that the developer is notified of the failure in some ways such as a notification message; therefore the subject matter in the instant claim is rendered obvious by Dasgupta.
Regarding claim 11, Dasgupta disclosed the method as claimed in claim 10.
Dasgupta did not explicitly disclose wherein the message takes into account the result value.
However, for reasons similar to that provided above in the rejection of claim 10, Dasgupta’s disclosure would have rendered the instant claim obvious.
Regarding claim 12, Dasgupta disclosed a determination unit for carrying out the method as claimed in claim 1 (please see the rejection rationale for claim 1).
Regarding claim 13, Dasgupta disclosed a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method as claimed in claim 1 when the computer program is executed on a program-controlled device (please see the rejection rationale for claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Dasgupta, further in view of Ferrara et al. (U.S. 2018/0060068).
Regarding claim 3, Dasgupta disclosed the method as claimed in claim 1.
Dasgupta did not explicitly disclose but Ferrara further disclosed
wherein the input data record is stored in a storage unit in the form of a feature vector (Ferrara, [0003], “The feature vector data can comprise feature data representing a feature of the update derived from an abstract state of the computer program.” Ferrara, [0035], “Machine learning component 212 can receive feature vector data 206 and can employ classifier algorithm 214 (or another suitable classifier or machine learning technique) to identify affected portion 216”).
One of ordinary skill in the art would have been motivated to combine Dasgupta and Ferrara because both references disclosed methods for using machine learning to analyze the impact of software/code change (Dasgupta, Abstract; Ferrara, Abstract and [0032, 0033]).
Therefore it would have been obvious for one of ordinary skill in the art to integrate Ferrara’s teaching with Dasgupta’s to realize that the impact records datasets in Dasgupta could be processed to extract feature vectors that could be used to train it machine learning / neural network-based impact analyzer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        
6/10/2022